— In an action to recover the proceeds due under a life insurance policy, defendant appeals from a judgment of the Supreme Court, Suffolk County (De Luca, J.), entered March 25,1981, which, upon a “joint statement of facts and issues”, is in favor of plaintiff. Judgment reversed, on the law, without costs or disbursements, and judgment is granted defendant dismissing the complaint. The term life insurance policy in issue lapsed for nonpayment of premiums. The insured mailed an application to reinstate the policy on November 29,1975. The application was received by the *950insurance company on December 4, 1975 and approved on December 9, 1975; the insurer did not then know that the insured had died on December 1,1975. The application for reinstatement provided that the continuation of coverage was “subject to receipt and acceptance by the Company of the premium requested * * * during the lifetime and good health of * * * [the! insured”. In the present case there was neither a statutory nor contractual right to reinstate the policy in question (see Insurance Law, § 155, subd 3). In the absence of such a right, the insurer could impose certain conditions for reinstatement of its policy in the application for continuance of coverage (see 17 Couch, Insurance 2d, § 69:59). It did so in requiring that premiums owed be accepted by the insurer while the insured was alive. In this instance, such condition was not met and the policy was therefore not revived. Lazer, J. P., Thompson, Bracken and Rubin, JJ., concur.